 Case 3:21-cv-11255-RHC-KGA ECF No. 6, PageID.40 Filed 07/20/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

OMAR KHATTIM ALI,


                     Plaintiff,

v.                                                        Case No. 21-11255


JULIEANA MARTINO, et al.,

                Defendants.
_______________________________________/

      ORDER SUMMARILY DISMISSING COMPLAINT WITHOUT PREJUDICE

       On May 17, 2021, Plaintiff Omar Khattim Ali, then an inmate at the Macomb

Correctional Facility, commenced this action by filing a complaint under 28 U.S.C. §

1983. (ECF No. 1.) Plaintiff did not pay the required filing fee, nor did he file an

application to proceed in forma pauperis.

       On June 10, 2021, the court issued an Order to Correct Deficiency, informing

Plaintiff that if he did not correct his filing deficiency by July 12, 2021, the case may be

dismissed for want of prosecution. (ECF No. 2.) Plaintiff has since been paroled (ECF

No. 3, PageID.37), and he has failed to update the court with his new address. The time

for correcting Plaintiff’s deficiency has now passed. Thus, the court will dismiss the

complaint without prejudice for want of prosecution. See Fed. R. Civ. P. 41(b), Erby v.

Kula, 113 F. App’x 74, 75-6 (6th Cir. 2004); Davis v. United States, 73 F. App’x 804, 805

(6th Cir. 2003). Accordingly,
 Case 3:21-cv-11255-RHC-KGA ECF No. 6, PageID.41 Filed 07/20/21 Page 2 of 2



        IT IS ORDERED that the complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

                                                             s/Robert H. Cleland          /
                                                             ROBERT H. CLELAND
                                                             UNITED STATES DISTRICT JUDGE
Dated: July 20, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 20, 2021, by electronic and/or ordinary mail.

                                                              s/Lisa Wagner                     /
                                                              Case Manager and Deputy Clerk
                                                              (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-11255.ALI.DismissalWithoutPrejudice.BHB.RMK.docx




                                                        2
